UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-50529 CHEVIOT FINANCIAL CORP. (Exact name of registrant as specified in its charter) Maryland 90-0789920 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 3723 Glenmore Avenue, Cincinnati, Ohio45211 (Address of principal executive office) Registrant’stelephone number, including area code: (513) 661-0457 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one.) Large accelerated filer oAccelerated fileroNon-accelerated filero Small business issuer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox As of May 10, 2013, the latest practicable date, 7,237,526 shares of the registrant’s common stock, $.01 par value, were issued and outstanding. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Page 1 of 46 INDEX Page PART I - FINANCIAL INFORMATION Consolidated Statements of Financial Condition 3 Consolidated Statements of Earnings 4 Consolidated Statements of Comprehensive Income 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 8 Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Quantitative and Qualitative Disclosures about Market Risk 40 Controls and Procedures 40 PART II - OTHER INFORMATION 41 SIGNATURES 42 2 Cheviot Financial Corp. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In thousands, except share data) March 31, December 31, (Unaudited) ASSETS Cash and due from banks $ $ Federal funds sold Interest-earning deposits in other financial institutions Cash and cash equivalents Investment securities available for sale – at fair value Mortgage-backed securities available for sale - at fair value Mortgage-backed securities held to maturity - at cost, approximatemarket value of $3,634 and $3,772 at March 31, 2013 andDecember 31, 2012, respectively Loans receivable - net Loans held for sale - at lower of cost or market Real estate acquired through foreclosure - net Office premises and equipment - at depreciated cost Federal Home Loan Bank stock - at cost Accrued interest receivable on loans Accrued interest receivable on mortgage-backed securities 19 20 Accrued interest receivable on investments and interest-earning deposits Goodwill Core deposit intangible Prepaid expenses and other assets Bank-owned life insurance Prepaid federal income taxes Deferred federal income taxes Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits $ $ Advances from the Federal Home Loan Bank Advances by borrowers for taxes and insurance Accrued interest payable 94 90 Accounts payable and other liabilities Total liabilities Shareholders’ equity Preferred stock - authorized 5,000,000 shares, $.01 par value; none issued Common stock - authorized 30,000,000 shares, $.01 par value; 7,363,326 and 7,596,557 shares issued at March 31, 2013 and December 31, 2012 76 76 Additional paid-in capital Shares acquired by stock benefit plans ) ) Retained earnings - restricted Accumulated comprehensive gain, unrealized gains on securitiesavailable for sale, net of related tax expense Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to consolidated financial statements. 3 Cheviot Financial Corp. CONSOLIDATED STATEMENTS OF EARNINGS (UNAUDITED) For the three months ended March 31, 2013 and 2012 (In thousands, except per share data) Interest income Loans $ $ Mortgage-backed securities 41 60 Investment securities Interest-earning deposits and other 97 96 Total interest income Interest expense Deposits Borrowings Total interest expense Net interest income Provision for losses on loans 55 Net interest income after provision forlosses on loans Other income Rental 41 37 Gain (loss) on sale of real estate acquired through foreclosure (3 ) 29 Gain on sale of loans Earnings on bank-owned life insurance 80 Service fee income Other operating 54 Total other income General, administrative and other expense Employee compensation and benefits Occupancy and equipment Property, payroll and other taxes Data processing Legal and professional Advertising 75 75 FDIC expense ATM processing expense 89 89 Real estate owned impairment 52 Core deposit intangible amortization 65 88 Other operating Total general, administrative and other expense Earnings before federal income taxes Federal income taxes Current - Deferred Total federal income taxes NET EARNINGS $ $ EARNINGS PER SHARE Basic $ $ Diluted $ $ Dividends declared per share $ $ See accompanying notes to consolidated financial statements. 4 Cheviot Financial Corp. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) For the three months ended March 31, 2013 and 2012 (In thousands) Net earnings for the period $ $ Other comprehensive loss, net of related tax benefits: Unrealized holding losses on securities during the period,net of tax benefits of $153 and $297 for the periodsended March 31, 2013 and 2012, respectively ) ) Comprehensive income $ $ Accumulated comprehensive gain (loss) $ $ ) See accompanying notes to consolidated financial statements. 5 Cheviot Financial Corp. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the three months ended March 31, 2013 and 2012 (In thousands) Cash flows from operating activities: Net earnings for the period $ $ Adjustments to reconcile net earnings to net cash provided by (used in) operating activities: Amortization of premiums and discounts on investmentand mortgage-backed securities, net (7 ) ) Depreciation Charitable donation of real estate owned property 32 - Amortization of deferred loan origination costs - net (3 ) 1 Proceeds from sale of loans in the secondary market Loans originated for sale in the secondary market ) ) Gain on sale of loans ) ) Amortization of expense related to stock benefit plans (1 ) ) Provision for losses on loans 55 Amortization of fair value adjustments ) ) (Gain) loss on real estate acquired through foreclosure 3 ) Impairment on real estate acquired through foreclosure 52 Net increase in cash surrender value of bank-owned life insurance ) ) Increase (decrease) in cash, due to changes in: Accrued interest receivable on loans 37 Accrued interest receivable on mortgage-backed securities 1 1 Accrued interest receivable on investments and interest-earning deposits 24 Prepaid expenses and other assets ) Accrued interest payable 4 (6
